      Case 2:19-cv-00193-HSO-MTP Document 202 Filed 04/06/21 Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION


 PENNYMAC LOAN SERVICES, LLC                  §                        PLAINTIFF
                                              §
                                              §
 v.                                           §    Civil No. 2:19cv193-HSO-MTP
                                              §
                                              §
 INNOVATED HOLDINGS, INC.,                    §
 doing business as Sitcomm                    §
 Arbitration Association, et al.              §                    DEFENDANTS


   MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
MOTION [108] TO DISMISS CERTAIN FILINGS; GRANTING PLAINTIFF’S
  MOTION [185] FOR ORDER REGARDING FILINGS OF DEFENDANT
BRETT “EEON” JONES; STRIKING MOTIONS [98], [103], [165], [193]; AND
   DENYING WITHOUT PREJUDICE MOTION [191] TO SET ASIDE
            DEFAULT AND TO CORRECT THE RECORD

       BEFORE THE COURT are a Motion [108] to Dismiss and a Motion [185] for

Order Regarding Filings of Defendant Brett “Eeon” Jones filed by Plaintiff

PennyMac Loan Services, LLC, and a Motion [98] to Challenge Court’s Jurisdiction,

a Motion [103] for Declaratory Judgment, a Motion [165] to Dismiss, a Motion [191]

to Set Aside Default and to Correct the Record, and a Motion [193] to Correct the

Record Respecting Discovery filed by Defendant Brett “Eeon” Jones (“Jones”).

       After due consideration of the Motions, the record, and relevant legal

authority, the Court finds that Plaintiff’s Motions [108], [185] should be granted,

that Jones’s Motions [98], [103], [165], [193] and his “Untimely Filing” [106] should

be stricken from the record, and that Jones’s Motion [191] to Set Aside Default and

to Correct the Record should be denied without prejudice to his right to reassert.
    Case 2:19-cv-00193-HSO-MTP Document 202 Filed 04/06/21 Page 2 of 10




                                  I. BACKGROUND

      On December 11, 2019, Plaintiff PennyMac Loan Services, LLC (“Plaintiff” or

“PennyMac”) filed a Complaint [1] in this Court, followed by an Amended Complaint

[83] on August 10, 2020. The Amended Complaint [83] names as Defendants

Innovated Holdings, Inc. dba Sitcomm Arbitration Association (“Sitcomm”); Mark

Moffett (“Moffett”); Sandra Goulette (“Goulette”); Ronnie Kahapea (“Kahapea”);

Mark Johnson (“Johnson”); Kirk Gibbs (“Gibbs”); Jones; and Rance Magee

(“Magee”). See Am. Compl. [83] at 1, 4-7.

      Plaintiff is a mortgage lender and servicer, and alleges in its Amended

Complaint that Sitcomm “is an illegitimate arbitration company that markets itself

as an arbitration association for the ‘economically challenged,’” but that Sitcomm is

in fact a “sham arbitration organization that uses the guise of legitimacy to market

itself as an authorized and legitimate arbitration company to attract paying

customers and collect fees.” Id. at 2. Sitcomm allegedly

      issues fake exorbitant final arbitration awards against various entities,
      despite no arbitration hearing having ever been held, no arbitration
      provision existing that permits the parties to arbitrate their claims, and
      without proper notice or an opportunity for any party to be heard.

Id. at 2-3. After its final arbitration awards are issued, Sitcomm purportedly

instructs its customers to attempt to enforce the awards by filing petitions to

confirm them in various federal district courts, even where the parties lack a nexus

to the selected venue. See id. at 3.

      According to the Amended Complaint [83], Jones is believed to have

promulgated the scheme. See id. at 3-4. Plaintiff charges that “Sitcomm’s

                                            2
    Case 2:19-cv-00193-HSO-MTP Document 202 Filed 04/06/21 Page 3 of 10




arbitrations are a sham that are actually part of a scheme designed to obtain

compensation from borrowers and solicit payments from Plaintiff and other entities

under the false promise of an enforceable ‘final arbitration award.’” Id. at 8-9. In

this particular case, the Amended Complaint refers to what Plaintiff claims were

illegitimate arbitration proceedings instituted by Defendants Kahapea and

Johnson, two individuals whose loans Plaintiff serviced, which both resulted in

large arbitration awards. See id. at 12-20 (referring to the “Kahapea Arbitration

Award” and the “Johnson Arbitration Award”). Both Kahapea and Johnson

initiated actions in federal court in an effort to confirm their respective arbitration

awards. See id. at 16-17, 20.

      The Amended Complaint advances a claim for declaratory judgment against

all Defendants pursuant to 28 U.S.C. § 2201, and asks the Court to enter

      an order declaring that no valid and enforceable contract or consent to
      arbitrate exists between the parties to this action and that the Kahapea
      Arbitration Award and the Johnson Arbitration Award were issued
      without authority, consent, or jurisdiction, and are therefore void and
      unenforceable as a matter of law and that the same be vacated and set
      aside.

Id. at 20-21. Plaintiff also seeks preliminary and permanent injunctions enjoining

Defendants from attempting to confirm or enforce the Kahapea Arbitration Award

and the Johnson Arbitration Award. See id. at 21-22. Plaintiff advances claims

against Defendants Sitcomm, Moffett, Goulette, Gibbs, Jones, and Magee for

libel/defamation, tortious interference with prospective economic advantage, civil

conspiracy, and for violations of the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), specifically a violation of 18 U.S.C. § 1962(c) and

                                           3
     Case 2:19-cv-00193-HSO-MTP Document 202 Filed 04/06/21 Page 4 of 10




conspiracy to violate RICO under § 1962(d). See id. at 23-31. Alternatively,

Plaintiff asks the Court to vacate the Kahapea and the Johnson Arbitration Awards

under 9 U.S.C. § 10. See id. at 31-32.

       On October 9, 2020, the Clerk of Court entered default pursuant to Federal

Rule of Civil Procedure 55(a) as to Sitcomm, Jones, and Magee for their failure to

plead or otherwise defend against the Amended Complaint [83]. See Entry [92] at 1.

Since the entry of default, however, Jones has filed a variety of pro se pleadings,

including a Motion [98] to Challenge Court’s Jurisdiction, a Motion [103] for

Declaratory Judgment, an “Untimely Filing” [106],1 a Motion [165] to Dismiss, a

Motion [191] to Set Aside Default and to Correct the Record, and a Motion [193] to

Correct the Record. Plaintiff has responded with a Motion [108] to Dismiss certain

documents [98], [103], [106]2 and a Motion [185] for Order regarding Jones’s filings.

Plaintiff asks the Court to order that it need not respond to any further filings by

Jones on grounds that he is in default, and to sua sponte strike any further filings

by Jones until he obtains proper relief from his default. See Mot. [185] at 1-2.

                                     II. DISCUSSION

A.     Subject-matter jurisdiction

       At least one of Jones’s filings appears to question whether the Court

possesses jurisdiction in this case. See Mot. [191] at 1. While the Court ultimately

finds that Jones’s filings should be either stricken or denied without prejudice, the


1 Jones entitled his filing an “Untimely Filing, Default Having Been Requested, Failure of
Due Process.” Filing [106] at 1.
2 Although Plaintiff titles the Motion [108] as one to “dismiss,” it actually seeks to strike

certain filings, not to dismiss any claims.

                                              4
     Case 2:19-cv-00193-HSO-MTP Document 202 Filed 04/06/21 Page 5 of 10




Court has an independent obligation to ensure that it possesses subject-matter

jurisdiction over a dispute. See, e.g., The Lamar Co., L.L.C. v. Mississippi

Transportation Comm’n, 976 F.3d 524, 528 (5th Cir. 2020), as revised (Sept. 24,

2020) (“Every federal court should, on its own, ensure that subject-matter

jurisdiction is present.”). A previously assigned judge has already concluded that

the Court possesses subject-matter jurisdiction over this civil action, see Order [30]

at 2 & n.2, and based upon the undersigned’s review of the record, every indication

is that this finding was correct. The Court has jurisdiction.

B.    Jones’s Motion [191] to Set Aside Default and to Correct the Record

      Despite the fact that he is in default, see Entry [92] at 1, Jones continues to

file various Motions, including a Motion [191] to Set Aside Default and to Correct

the Record. Because a defendant who is in default cannot file any document other

than a motion to set aside the entry of default, see New York Life Ins. Co. v. Brown,

84 F.3d 137, 143 (5th Cir. 1996), the Court first considers Jones’s pro se Motion

[191] to set aside the default.

      Although the Clerk docketed the Motion [191] as one filed by Jones alone, it

contains the typewritten or “s/” signatures of Defendants Sitcomm, Moffett, Magee,

Goulette, Kahapea, Johnson, and Jones. See Mot. [191] at 3. No signatures of any

party appear on the document, and these Defendants have either not appeared or

are proceeding pro se. The envelope in which the Motion [191] was mailed appears

to have been sent by Jones, which is likely why it was docketed by the Clerk as filed




                                           5
    Case 2:19-cv-00193-HSO-MTP Document 202 Filed 04/06/21 Page 6 of 10




by him. In docketing the Motion, the Clerk’s office brought to all parties’ attention

that it was “unsigned.” See Docket Text.

      A pro se individual generally cannot use a typewritten or “s/” signature when

filing a written motion. See Fed. R. Civ. P. 11(a). According to Rule 11(a),

      [e]very pleading, written motion, and other paper must be signed by at
      least one attorney of record in the attorney’s name--or by a party
      personally if the party is unrepresented. The paper must state the
      signer’s address, e-mail address, and telephone number. Unless a rule
      or statute specifically states otherwise, a pleading need not be verified
      or accompanied by an affidavit. The court must strike an unsigned paper
      unless the omission is promptly corrected after being called to the
      attorney’s or party’s attention.

Id. (emphasis added). With respect to electronic filing, Rule 5(d)(3) provides that

“[a] filing made through a person’s electronic-filing account and authorized by that

person, together with that person’s name on a signature block, constitutes the

person’s signature.” Fed. R. Civ. P. 5(d)(3); see also Administrative Procedures for

Electronic Case Filings §§ 2(C) & 3(D).

      In this case, there is no record of Jones having an electronic-filing account,

and he is not represented by counsel. Therefore, he must personally sign every

pleading, written motion, or other paper filed in this Court. See Fed. R. Civ. P.

11(a). The fact that the Motion [191] was not signed was brought to Jones’s

attention by way of the Clerk’s docket entry, and to date, Jones has done nothing to

promptly correct this deficiency. See id. Nor does this document contain the other

information required by the Court’s Local Rules. See L.U. Civ. R. 11 (“All

documents filed and signed by a party not represented by an attorney must contain




                                           6
    Case 2:19-cv-00193-HSO-MTP Document 202 Filed 04/06/21 Page 7 of 10




the party’s name, address, telephone number, fax number, and e-mail address.”).

For these reasons, this Motion [191] should be denied without prejudice.

      Jones is also cautioned that he cannot file pleadings on behalf of other

parties. There is no evidence that Jones is an attorney licensed to practice in the

State of Mississippi, and it is “unlawful for any person to engage in the practice of

law in this state who has not been licensed according to law.” Miss. Code. Ann.

§ 73-3-55. Jones cannot sign pleadings on behalf of others.

      Even if Jones’s Motion [191] to Set Aside Default and to Correct the Record

were properly signed under Rule 11(a), it nevertheless should be denied. Under

Rule 55(c), “[t]he court may set aside an entry of default for good cause . . . .” Fed.

R. Civ. P. 55(c). To determine whether good cause exists, courts consider three non-

exclusive factors: “whether the default was willful, whether setting it aside would

prejudice the adversary, and whether a meritorious defense is presented.” Lacy v.

Sitel Corp., 227 F.3d 290, 292 (5th Cir. 2000) (quotation omitted). “Other factors

may also be considered, including whether the defendant acted expeditiously to

correct the default.” Id. (quotation omitted).

      Jones’s Motion [191] is difficult to understand, and he seems to refer to

himself as the “Counter-Plaintiff.” See Mot. [191] at 2. Even construing the filing

in Jones’s favor, he has not shown good cause to set aside the entry of default at this

time. Jones’s request to set aside the entry of default should be denied.




                                            7
     Case 2:19-cv-00193-HSO-MTP Document 202 Filed 04/06/21 Page 8 of 10




C.    Plaintiff’s Motion [108] to Dismiss Jones’s filings and Motion [185] for Order
      regarding Jones’s filings

      Plaintiff contends that because Jones is in default he is not permitted to

submit any filings in this case, unless and until the entry of default is set aside. See

Mot. [108] at 1-3; Mot. [185] at 1-2. As such, Plaintiff asks the Court to dismiss or

strike certain documents Jones has filed, including documents [98], [103], and [106].

See Mot. [108] at 1-3; Mot. [185] at 1-2.

      Jones is in default and cannot file any pleadings unless and until a motion to

set aside the entry of default is granted. See, e.g., New York Life Ins. Co., 84 F.3d at

143. For this reason, Plaintiff’s Motions [108], [185] regarding Jones’s filings should

be granted, and the Court will strike Jones’s filings made while he was in default,

including documents [98], [103], [106], and [165].

      It is also noteworthy that the Magistrate Judge has previously cautioned

Jones that he is not permitted to file any pleadings without leave of Court or until

the entry of default is set aside. See Order [172] at 2 (“After default was entered by

the Clerk, Defendant Jones was not entitled to file any pleadings without leave of

court or until the Court granted him relief from the Clerk’s entry of default.”). In

direct disregard of the Magistrate Judge’s instructions, Jones continues to file

documents, many of which are simply incomprehensible. Because Jones’s

unauthorized filings are littering the record, the Court will also direct the Clerk of

Court not to accept any further filings from Jones, unless the filing (1) is a notice of

change of address; (2) could be construed as a proper motion to set aside the default;




                                            8
    Case 2:19-cv-00193-HSO-MTP Document 202 Filed 04/06/21 Page 9 of 10




or (3) is a notice of appeal to the United States Court of Appeals for the Fifth

Circuit.3

                                   III. CONCLUSION

       To the extent the Court has not addressed any of the parties’ arguments, it

has considered them and determined that they would not alter the result.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Brett “Eeon” Jones’s Motion [191] to Set Aside Default and to Correct the Record is

DENIED WITHOUT PREJUDICE.

       IT IS, FURTHER, ORDERED AND ADJUDGED that, the Motion [108] to

Dismiss and the Motion [185] for Order Regarding Filings of Defendant Brett

“Eeon” Jones filed by Plaintiff PennyMac Loan Services, LLC, are GRANTED, and

Defendant Brett “Eeon” Jones’s filings, specifically his Motion [98] to Challenge

Court’s Jurisdiction, Motion [103] for Declaratory Judgment, “Untimely Filing”

[106], Motion [165] to Dismiss, and Motion [193] to Correct the Record Respecting

Discovery, are STRICKEN from the record.

       IT IS, FURTHER, ORDERED AND ADJUDGED that, the Clerk of Court

shall not accept any filings from Defendant Brett “Eeon” Jones unless the filing (1)

is a notice of change of address; (2) could be construed as a proper motion to set

aside the default; or (3) is a notice of appeal to the United States Court of Appeals

for the Fifth Circuit. If Jones forwards any other correspondence or filings for



3 The Court makes no comment on the appealability of any ruling or of the Clerk’s entry of
default. But see, e.g., 10 Moore’s Federal Practice - Civil § 55.13 (2021) (“The entry of
default is an interlocutory action; it is not itself a judgment nor an appealable order.”).

                                             9
   Case 2:19-cv-00193-HSO-MTP Document 202 Filed 04/06/21 Page 10 of 10




docketing in this civil number, the Clerk of Court shall return them to Jones unfiled

along with a copy of this Order.

      SO ORDERED AND ADJUDGED, this the 6th day of April, 2021.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                         10
